IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT   United States Court of Appeals
                      _____________________            Fifth Circuit

                           No. 04-51407             F I L E D
                      _____________________
                                                       May 5, 2005

UNITED STATES OF AMERICA                        Charles R. Fulbruge III
                                                        Clerk
                Plaintiff - Appellee
                 v.
RICARDO HERNANDEZ-FELIZ also known as, Freddie Navidad
                Defendant - Appellant
                      ---------------------
          Appeal from the United States District Court
               for the Western District of Texas
                           (04-CR-1236)
                      ---------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is granted.



     IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to the United States District Court for the

Western District of Texas, El Paso Division for resentencing in

light of the Supreme Court’s opinion in Booker and this Court’s

opinion in Mares is granted.

_________________

     *Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     IT     IS   FURTHER    ORDERED   that   the   Appellee’s      unopposed

alternative motion to extend time to file the Appellee’s brief

until     fourteen   (14)   days   from   the   Court’s   denial    of   the

Appellee’s motion to vacate and remand is denied as unnecessary.